Citation Nr: 1433094	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-06 441	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for benign prostate hypertrophy (BPH).

2. Entitlement to service connection for ischemic heart disease.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for diabetic peripheral neuropathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2013, the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  At the April 2013 hearing, prior to adjudication of the claim, the Veteran stated that he wished to withdraw his claim of service connection for BPH.

2.  The Veteran was present in Vietnam during service, and currently has ischemic heart disease, diabetes mellitus, type II, and diabetic peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for BPH is dismissed.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.4 (2013).

2.  The criteria for service connection for ischemic heart disease, diabetes mellitus, type II, and diabetic peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a statement received at the April 2013 hearing, the Veteran withdrew his appeal for service connection for BPH.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.

Service Connection and Herbicide Exposure

Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, service connection shall be granted for Type 2 diabetes and ischemic heart disease even though there is no record of such disease during service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The Veteran served during the Vietnam Era and records show that he was stationed in Thailand in support of the war effort.  The Veteran testified at hearing that while being transferred from Carswell Air Force Base in Texas to Don Muang Air Base in Thailand, he made brief stops in Guam and the Philippines for vaccinations and qualification, and was then flown to Tan Son Nhut Air Base in Vietnam.  From there, he stated that he and a few others were transferred to Thailand while the remainder of the group he arrived with was assigned in Vietnam.

The Veteran's service personnel records show an assignment to the 8th Aerial Port Squadron at Tan Son Nhut Air Base in Vietnam, with the entry crossed out.  Immediately below that entry is one showing the Veteran being assigned on the same date to 6315the Aerial Port Squadron at Don Muang Air Base in Thailand.

The Board finds the Veteran's testimony at hearing to be credible.  The service personnel records are consistent with his account of spending a short time in Vietnam before a final assignment in Thailand.  Having considered the evidence, including the crossed out entry on the assignment log, the Board accepts that the Veteran spent a brief period in Vietnam before being moved to his final assignment in Thailand.  

Based on his brief presence in Vietnam, the Veteran is presumed to have been exposed to herbicides such as Agent Orange.  Therefore, the diagnoses of record for ischemic heart disease and diabetes mellitus, type II, are entitled to presumptive service connection.  In addition, as a result of his diabetes, the Veteran has also been diagnosed with diabetic peripheral neuropathy.  Service connection is therefore warranted for peripheral neuropathy on a secondary basis.

  
ORDER

The claim of service connection for BPH is dismissed.

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for diabetic peripheral neuropathy is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


